PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Siciliano, et al.
Application No. 17/230,869
Filing Date: April 14, 2021
Attorney Docket No. 255-3US
For: METHODS AND SYSTEMS FOR STIMULATING AND DETECTING THE BIOLOGICAL DEGRADATION OF HYDROCARBONS AND BIOGREOCHEMICAL CYCLES IN CONTAMINATED SOILS

:
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition, filed October 21, 2021, which is properly treated as a petition under 37 CFR 1.55(f), to accept the delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copies of Canadian Application Nos. 3098187 and PCT/CA2020/050665 received on October 21, 2021.1  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the assigned Technology Center at (571) 272-2800. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
        
            
    

    
        1 The certified copy of Application No. CA 3098187 was timely received within four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.